290 S.W.3d 157 (2009)
Cara M. McFARLAND, Appellant,
v.
MISSOURI DEPARTMENT OF CORRECTIONS, Respondent.
No. WD 69741.
Missouri Court of Appeals, Western District.
August 11, 2009.
*158 Cara M. McFarland, Chillicothe, MO, Appellant, pro se.
Chris Koster, Attorney General Stephen D. Hawke, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division Two: VICTOR C. HOWARD, Presiding Judge, JOSEPH M. ELLIS, Judge, and MARK D. PFEIFFER, Judge.

ORDER
PER CURIAM:
Cara M. McFarland appeals the trial court's judgment on the pleadings for the Department of Corrections denying McFarland's request for a declaratory judgment alleging that, pursuant to § 558.031.1, RSMo 2000, she is entitled to jail-time credit on her June 25, 2007, sentence for forgery. We affirm in this per curiam order. Rule 84.16(b).